On Rehearing
Appellant’s counsel contends in his brief that there was a failure of proof of venue in that prosecutrix testified that some years prior to trial, while she was in the fourth grade and was living at East Thomas or Thomas that appellant had sexual intercourse with her, and that there is no proof in the record that Thomas or East Thomas is in Jefferson County, Alabama.
The attention of the trial court was not called to a claim of failure to prove venue, as required by Circuit Court Rule 35, Title 7, page 1036, Code 1940. Shaver v. State, 250 Ala. 307, 34 So.2d 220; Ratliff v. State, 212 Ala. 410, 102 So. 621; Watts v. State, 204 Ala. 372, 86 So. 70; Simmons v. State, Ala.App., 53 So.2d 398, certiorari denied 255 Ala. 671, 53 So.2d 400; Hall v. State, 24 Ala.App. 75, 130 So. 531. Neither was the court’s attention directed to a want of evidence showing venue by a proper ground of motion to exclude, Britton v. State, 15 Ala.App. 584, 74 So. 721; Simmons v. State, supra, nor in any other manner.
Application overruled.